The information and complaint charge appellant with having in her possession with intent to sell and with offering and exposing for sale meat, which was an article of food consisting in whole and in part of filthy, decomposed and putrid animal substance. The record is without a statement of facts or charges. The only ground of the motion for new trial is that the judgment is contrary to the law and the evidence in this, that there was no testimony that the meat in question was offered or kept for the purpose of sale, and, therefore, the evidence did not sustain the conviction. We are unable to pass on this question for the reasons stated, that the evidence is not before the court.
The judgment will be affirmed.
Affirmed.